Cohalan, J.,
concurs as to the reversal of the judgment, but otherwise dissents and votes to grant judgment to defendant, with the following memorandum: I would reverse and grant judgment to defendant on the ground that the town board acted well within its power in denying the change of zone applied for. What my brethren are doing by their remand is to give plaintiffs a second opportunity to prove their case. As I view the problem, they have had ample time to prepare their pleadings, their arguments and their court appearances, and should not be indulged further. In addition, “[wjhere the suitability of [a] plaintiff’s property for residential use presents a debatable question, the court may not substitute its judgment for that of the local legislative body” (Ulmer Park Realty Co. v City of New York, 270 App Div 1044, 1045, affd 297 NY 788).